DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 30, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Language of claim 7 is ambiguous as to whether it implicitly includes and requires the structure and its hole as part of the invention or not such that the scope of the claim is not reasonably clear.  If Applicant intends to include the structure and its hole as part of the invention, it is suggested that the claim be amended to include 
- - 
If Applicant does not intend to include the structure and its hole, it is suggested that the claim be amended to replace “securely couples” with  - - is adapted to securely couple with - - .
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,059,816 to Toosky.
Toosky ‘816 teaches limitations for a “fastener for retaining a bolt in a hole in a structure” – as shown in Fig 1A for example, “comprising: a retainer” – as shown in Fig 2 for example, “having a bottom surface for positioning against a surface of the structure surrounding the hole” – 138, “and a bushing integrally formed with and extending from the bottom surface of the retainer” – 108, “the bushing being dimensioned for insertion The wall thickness of the tubular portion 108 between the outer wall 136 and the shoulder 132 is preferably 0.010 inches ,…, The wall thickness of the tubular portion 108 at the second end 134 of the tubular portion 108 is preferably 0.014 inches,… ”.  Reference teaches further limitations of “wherein the bushing is configured to be expanded within the hole, thereby securely coupling the expanded bushing within the hole of the structure and anchoring the retainer to the surface of the structure surrounding the hole” – as shown and described.  
As regards claim 2, reference teaches further limitation of “the retainer includes a nut, or a coupler for receiving a nut, for securing the bolt” – as shown.  
As regards claim 4, reference teaches further limitation of “the bushing has a substantially hollow cylindrical shape” – as shown.  
As regards claim 5, reference teaches further limitation of “the wall thickness of the bushing minimizes a diameter of the hole required for accommodating the bushing and the bolt inside of the hole” – It’s noted that the claim is for a product fastener and does not include either the material in which a hole is formed, or a bolt.  One of ordinary skill in the art would recognize that the prior art bushing wall thickness inherently minimizes the diameter of the hole required for the bushing (as shown) and for a bolt (not shown) which would fill the inside diameter of the bushing.  The broadly-recited functional recitation relating to some intended use with some particular, but unclaimed additional elements has not clearly defined particular structure of the claimed product 
As regards claim 7, reference teaches further limitation of “expansion of the bushing securely couples the bushing with the hole of the structure via at least friction fit” – as shown and described.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,059,816 to Toosky.
As regards claim 3, although Toosky ‘816 discloses the fastener as comprising ‘a single piece’, the reference does not explicitly disclose the material, i.e., “metallic material” as claimed.  It would however, have been obvious to one of ordinary skill in the art to form a fastener as taught by Toosky ‘816 from a metallic material including material properties as otherwise disclosed and optimized for a particular environment of intended use inasmuch as metallic materials and their properties are well known in the art and would not otherwise affect function of the arrangement.  It’s noted that Toosky ‘816 does not explicitly describe how the single piece fastener is manufactured but one of ordinary skill in the art would recognize from its single piece architecture that it has In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. 
As regards claim 6, although reference teachesthe bushing is configured to be expanded within the hole, the reference doesn’t explicitly disclose “the bushing is configured to be expanded by about 3.5% within the hole”.  Although the reference doesn’t explicitly describe the percentage expansion, one of ordinary skill in the art would have found it obvious to configure to be expanded by about 3.5% with use of suitable stem head size due to the explicitly-disclosed intended expansibility in order to adapt the fastener to particular environment of intended use and/or tolerances.  One of ordinary skill in the art would have more than reasonable expectation of success since such modification would not otherwise affect function of the arrangement.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,059,816 to Toosky in view of U.S. Pat. No. 7,516,534 to Easterbrook
Although Toosky ‘816 doesn’t teach “further comprising an adhesive material positioned on at least one of the first side of the retainer and an outer surface of the bushing”,  Easterbrook ‘534 discloses with respect to description of Fig’s 109,110 that it is well known in the art to provide adhesive to the insert bushing prior to its insertion 
As regards claim 9, Toosky ‘816 as modified in view of Easterbrook ‘534 teaches further limitation of “the adhesive material is positioned on at least the outer surface of the bushing” – as shown and described by Easterbrook ‘534, “BOS 48680599v137Attorney Docket No.: 175440-010303/USElectronically Filed: September 21, 2018wherein expansion of the bushing enhances a bond between the adhesive material and the hole, and wherein the enhanced bond between the adhesive material and the hole acts to securely couple the expanded bushing within the hole of the structure” – as shown, described and otherwise inherent to teachings of Easterbrook ‘534 as relied on. 
As regards claim 10, Toosky ‘816 as modified in view of Easterbrook ‘534 teaches further limitation of “the adhesive is pressure activated” – as shown, described and otherwise inherent to teachings of Easterbrook ‘534 as relied on.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 8,312,606 discloses similar subject matter as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677